CHRISTOPHER M. HAWKINS,         )
et al,                          )
                                )
     Plaintiffs/Appellants,     )     Appeal No.
                                )     01-A-01-9803-CH-00164
v.                              )
                                )              FILED
                                      Davidson Chancery
DON SUNDQUIST, Governor,        )     No. 97-3371-II
et al,                          )              January 21, 1999
                                )
                                             Cecil W. Crowson
     Defendants/Appellees.      )           Appellate Court Clerk



                 COURT OF APPEALS OF TENNESSEE


 APPEAL FROM THE CHANCERY COURT FOR DAVIDSON COUNTY

                     AT NASHVILLE, TENNESSEE


        THE HONORABLE CAROL L. McCOY, CHANCELLOR



HENRY A. WILLIAMS, Pro Se
#117522 H.C.C.F. POB 549
CHRISTOPHER M. HAWKINS, Pro Se
#232697 N.W.C.C. POB 660
Route One (1)
Tiptonville, Tennessee 38079


JOHN KNOX WALKUP
Attorney General and Reporter

MICHAEL MOORE
Solicitor General

PAMELA S. LORCH
Assistant Attorney General
Civil Rights and Claims Division
Second Floor, Cordell Hull Building
425 Fifth Avenue North
Nashville, Tennessee 37243-0488
      ATTORNEYS FOR DEFENDANTS/APPELLEES


                     AFFIRMED AND REMANDED

                                        WILLIAM B. CAIN, JUDGE
                              OPINION
          This is a complaint alleging violation of 42 U.S.C. section 1983.
Plaintiffs/appellants are pro se and the pleadings are very difficult to comprehend
as voluminous hand written documents are submitted in support of the complaint
which are general and conclusory with limited and elusive factual assertions.


          These two inmates were formerly housed at Northeast Correctional
Complex in Mountain City, Tennessee. While so incarcerated they allege that
they were disciplined and punished in derogation of Tennessee Department of
Corrections policies, and no specific allegations were made against various
defendants, including the Governor. They have since been transferred and at the
time of these proceedings in the trial court, inmate Hawkins was assigned to the
Turney Center Industrial Prison and Farm and inmate Williams resided at
Hardiman County Correctional Facility.


          Defendants filed a combined Rule 12 motion accompanied by an
affidavit which was treated as a motion for summary judgment.


          The trial court held:
                 On October 9, 1997, Plaintiffs Christopher M.
          Hawkins and Henry A. Williams filed a petition styled
          "Requesting the Court to Issue an Order for a Temporary
          Restraining Order and an Order to Show Cause for
          Preliminary Injunction.
                 A review of the numerous pleadings and exhibits filed
          by Plaintiffs reveals that Plaintiffs originally sought the
          following relief:
                 1)     appointment of counsel; and
                 2)     restraining order and injunction prohibiting
          Defendants from transferring Plaintiffs from the Northeast
          Correctional Complex; and
                 3)     restraining order and injunction prohibiting
          Defendants from unlawfully punishing and harassing
          Plaintiffs for complaining about the conditions of their
          confinement; and
                 4)     hearing regarding the reasons that Plaintiffs
          were placed on lockdown without any due process hearing.
                 On December 31, 1997 the Court denied Plaintiffs'
          request for a temporary restraining order and show cause
          hearing.
                 This case is before the Court on pro se Plaintiffs'
          Motion for Appointment of Counsel. There is no absolute
          right to counsel in a civil action. U.S. Constitution,
          Amendment VI; Tenn. Constitution, Article I, §9; Barish v.

                                        -2-
         Metropolitan Government, 627 S.W.2d 953, 955 (Tenn.App.
         1981). The Plaintiffs' request for counsel is denied.
                 Presently before the Court is Defendants' Motion to
         Dismiss and/or for Summary Judgment. Because the Court
         is considering an affidavit submitted by Defendants in
         support of this motion, it will be reviewed as a summary
         judgment motion.
                 As stated in Sergeant Peach's affidavit, Plaintiffs were
         transferred from the Northeast Correctional Complex in the
         fall of 1977. Not only have Plaintiffs failed to allege any
         right to incarceration at a particular prison, but the issue of
         their transfer is now moot. Any claim based on their transfer
         is dismissed.
                 Plaintiffs also ask for a restraining order and
         injunction prohibiting Defendants from unjustly harassing
         and punishing them for complaining about prison life.
         Plaintiffs' allegation regarding this "unjust harassment and
         punishment" are conclusory and do not state a claim against
         the Defendants. Plaintiffs also ask the Court to set a show
         cause hearing regarding their placement on lockdown
         without a due process hearing. Due process protection is not
         accorded to prison discipline which does not impose atypical
         and significant hardship on the inmate in relation to the
         ordinary incidents of prison life. Sandlin v. Conner, 115
S. Ct. 2293 (1995). Lockdown is not an atypical and
         significant hardship in prison life and therefore there is no
         due process protection. The above claims are dismissed.


         The trial court correctly refused to appoint counsel for the appellants
in this civil action.     Barish v. Metro Gov't, 627 S.W.2d 953, 955
(Tenn.App.1981).


         Appellants seek to have the court "restrain" the appellees from
transferring them to other prisons. Prisoners have no constitutional right to be
housed in a particular security prison or to be given particular classifications.
Newell v. Brown, 981 F.2d 880, 883 (6th Cir.1992); Redd v. Gilless, 857 F. Supp.
601 (W.D.Tn.1994).


         In this case Appellants, without any specifications of persons, specific
incidents, or specific time frame, simply charge defendants with "unjust
harassment and punishment." These punishments include "lock down" and
segregation from general prison populations in some instances.



                                       -3-
            Making all allowances for the inarticulate character of Appellants'
pleadings, the alleged actions simply do not rise to constitutional dignity.
Sandin v. Connor, 515 U.S. 472, 115 S. Ct. 2293, 132 L. Ed. 2d 418 (1995); see
also Eldred L. Reid v. Jerry Stover and Charles Noles, No. 02-A-01-9601-CV-
00016 1996 WL 507502 Sept. 9, 1996 (W.S.Ct.App.Tn.).


            The motion for summary judgment was properly granted and is
affirmed.


            Costs are assessed against Appellants and the case remanded for
collection of costs.




                                       __________________________________
                                       WILLIAM B. CAIN, JUDGE


CONCUR:


___________________________________
BEN H. CANTRELL, PRES. JUDGE, M.S.


___________________________________
PATRICIA J. COTTRELL, JUDGE




                                       -4-